IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THOMAS A. MORGAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0324

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed October 12, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Glenn M. Swiatek, Shalimar; Nancy Daniels, Public Defender, and Joel Arnold,
Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and WINOKUR, JJ., CONCUR.